EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication Prior Art
Hwu, US 2020/0184543 recited in paper #20210909 mailed September 15, 2021, is the closest prior art. Forward citations of Hwu failed to reveal closer prior art. Forward/backward citations of Hwu, US 11,276,106, failed to reveal closer prior art. Hwu alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Garrehy, PTO-892 Item U, is the closest non-patent literature. Garrehy alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed. Garrehy discloses: For most companies, Purchase Order Management is one of the key components of an ERP system. It's one of the basics of running a successful business -- any type of business. You need to know how much Product X you have on hand and what it costs. How much Product X has been ordered but not yet arrived. How many units of Product X am I selling per day/week/month so how much more Product X do I need to purchase? We're dealing with simple arithmetic and a basic ERP can calculate and provide you with answers quite quickly. Obtaining critical, centralized control over direct material, indirect material and service tracking as well as vendor performance is only the beginning. Now, buyers can make decisions on purchase order quantities and due dates supported by price and delivery history for approved vendors. Why stop there? Doesn't it then make sense to consolidate inventory and non-inventory purchased items and services onto a single purchase order? Shouldn't purchase requisitions be converted to new 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fred, PTO-892 Item V, discloses: If it doesn't have Shop Floor Control, it's not Manufacturing Cloud ERP. Shop Floor Control manages the life cycle of the work order and the routing that is used as a basis for defining the steps or processes that are required in the assembly and/or manufacture of the item on the shop floor. Shop Floor module capabilities should include Routing Maintenance, Work Order Add and BOM Explosion, Work Order Firming, Work Order Release and Operation Extract, Work Order Pick, Work Order Operation Time Booking, Work Order Operation Quantity Recordings, Work Order Receipt and Backflush, Work Order Cost, Rework Work Orders and Refurbishment Work Orders. And each of these capabilities rely on other application modules typically found only in authentic ERP suites.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        March 16, 2022